Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of the Claims
Claims 1-11 are pending in the current application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 requires ‘the component (C) has a value in the following range: D/20 [<=] C [<=] D/5’.  It is unclear from the claim language what ‘value’ is to be used to determine the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (US 4724058)
As to claim 1, Morrison discloses an arc evaporator comprising:
A cathode assembly comprising a cooling plate and target cathode element (figure 4: showing target cathode 12 and cooling channels 22 in structure 26 behind target 12);
The target having a thickness, front surface and parallel back surface separated by the thickness (figure 2a: showing front and back surfaces of target 12, back surface contacting cooling channels 22, back surface opposing parallel front surface);
The cathode assembly having a total height in a transversal direction and borders delimiting a total amplitude in any longitudinal direction (figure 2a/4: showing cathode 10 structure with vertical [transversal] and horizontal [longitudinal] borders of ‘rectangular’ structure);
An electrode for enabling an arc between the electrode and surface of the target for evaporating the surface (figure 2a: anode 21; col 3 lines 3-25: anode usage in arc deposition);
A magnetic guidance system placed in front of the back surface of the target for generating magnetic field lines extending through the target and into a space in front of the front surface of the target for guiding a cathode spot of the arc (abstract: guiding arc spot with magnetic field; figure 2a: electromagnet 16 and field 17 generated);
The borders of the cathode assembly comprise a surrounding shield made of ferromagnetic material (figure 2a: confinement means 14 forming an outer and upper border of cathode 10; col 2 lines 53-60: may comprise a magnetically permeable material – indicating ferromagnetic, other permeable materials listed as iron [col 4 line 39-41]);


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a confinement ‘shield’ at the periphery of the cathode structure exposed to arcs would be sized to effectively prevent both the arc from moving past the periphery as indicated and to ‘intercept’ and prevent the generated magnetic field lines which themselves guide the arc from extending beyond the surface the arc is intended to be confined to.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that because the size would likely have an effect on both the confinement mean’s ability to directly physically confine the arc and its ability to intercept and guide magnetic field lines that themselves guide the arc, the adjustment of the size would require only routine skill in the art (see MPEP 2144.04 IV (A) –changes in size and proportion and MPEP 2144.05 II (A) optimization of result effective variables).
	As to claim 6, Morrison discloses an embodiment in which a central magnet and peripheral magnet are used together to control the cathode spot [arc] (figures 5a-c; col 3 lines 16-23).
	As to claim 9, Morrison discloses a permeable coupler/iron plate surrounding the electromagnets, but not between the electromagnets and target (figure 5a: coupler 28 – .

Claims 2-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison, as applied to claim 1 above, and further in view of  Larrinaga (US 20090050059).
As to claim 2, Morrison discloses a symmetrical cathode (figures 2-3: rectangular cathode 10) with a diameter and a confinement shield with a height, but is silent as to specific values or ratios for either.  Figures 2a and 4 both illustrate the diameter of cathode 12 and height of confinement shield 14, with actual measurements of height/diameter ratios of 7:1 [fig 4a: ~3.5 inches to ~0.5 inches] and 12:1 [figure 2a: ~3 inches to 0.25 inches].  Although figures are not necessarily to scale, one of ordinary skill in the art would recognize that given the drawings showing similar ratios both within the requisite range and the need to select sizes of each component, the sizes of which are result effective variables (col 1 lines 29-53: sizing of cathode relative to substrate importance; discussion in claim 1 with respect to sizing of shield height), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use ratios within the claimed range.
	Morrison is silent as to use of a disc shaped cathode.
	Larrinaga discloses an arc evaporation system in which a cathode structure with magnets and cooling structures are used in combination with a typical disc shaped cathode (paragraph 3) to obtain improved control and erosion of the target (paragraphs 12-13).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a disc shaped cathode structure, as 
	As to claim 3, Larrinaga discloses the target width as 100mm with a total cathode structure of 200mm (paragraph 48: target diameter 100mm, figure 1: showing relative proportions of cathode structure with diameter exactly twice that of the target).
	As to claim 8, Morrison discloses a central and peripheral electromagnet, but is silent as to using permanent magnets and a single electromagnet.
	Larrinaga discloses magnet configurations including embodiments with central and peripheral permanent magnets and a further coil magnetic field, the combined effect of increasing the field strength at the target (figures 10-11; paragraphs 60-62).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use permanent magnets and a coil, as disclosed by Larrinaga, in the system of Morrison, because this allows for increased magnetic field strength (Larrinaga at paragraphs 60-62).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Morrison, as applied to claim 6 above, and further in view of Warzyszynski (US 9153422).
As to claim 7, Morrison discloses embodiments with central and peripheral electromagnets, as discussed above, but is silent as to use of a central electromagnet and multiple peripheral electromagnets.
Warzyszynski discloses a cathodic arc deposition system (col 1 lines 13-20) in which a plurality of central and peripheral electromagnet coils are used to precisely steer an arc in a desired zone to deposit multiple materials from the target (col3 lines 30-45; figure 10: 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use central and multiple peripheral electromagnets, as disclosed by Warzyszynski, in the system of Morrison, because this allows for control of the arc within a desired zone (Warzyszynski at col 6 lines 20-32).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison, as applied to claim 1 above, and further in view of Morrison ‘659 (US 4448659).
As to claim 4, Morrison discloses a permeable shield ring for confining an arc within an arc deposition system and other permeable components comprising iron (col 4 lines 35-42), but is silent as to the composition of the permeable shield ring.
Morrison ‘659 discloses an arc deposition system in which the arc is confined using a permeable ring on the border of the cathode structure (abstract; figure 1).  Morrison ‘659 also discloses the ring may comprise any known permeable material including iron and steel (col 3 lines 30-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a known permeable material such as iron or steel, as disclosed by Morrison ‘659, in the system of Morrison, because this allows for an effectively permeable shield component with known materials (Morrison ‘659 at col 3 lines 30-45).
.  

Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 requires the magnetic guidance systems surrounding by ferromagnetic material to have a space in the ferromagnetic material at the upper portion of the electromagnetic coils of the central and peripheral systems.  While ferromagnetic surrounding coils are known (see above), none of the prior art teaches nor suggests the central and peripheral coils surrounding by ferromagnetic material with an upper space filled with air at each coil.


Correspondence Information

	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON BERMAN/Primary Examiner, Art Unit 1794